               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JOHN LECHER-ZAPATA,

                  Plaintiff,                           4:19-CV-3053

vs.
                                                          ORDER
QBE INSURANCE CORPORATION,
a Wisconsin corporation, et al.,

                  Defendant.


      IT IS ORDERED:


      1.   The plaintiff's motion to extend (filing 33) is granted in part
           and denied in part.


      2.   The plaintiff shall respond to the defendant's motion for Rule
           11 sanctions (filing 29) on or before September 6, 2019.


      3.   The defendant may reply in support of its motion for
           sanctions (filing 29) on or before September 13, 2019.


      Dated this 26th day of August, 2019.


                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
